Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/344,930 filed on April 25, 2019 is presented for examination by the examiner. The amended claims submitted April 25, 2022 in response to the office action mailed March 10, 2022 are under examination. Claims 1-9 are pending. Claims 10-20 are cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein either: 
(i) the control device further comprises a first resistor, a variable resistor, and a power source, wherein the mode selection switch comprises a first terminal, a second terminal, and a third terminal, wherein the first terminal of the mode selection switch is capable of being selectively coupled to one of the second terminal of the mode selection switch and the third terminal of mode selection switch, wherein the second terminal of the mode selection switch is coupled to a first terminal of the photosensitive device, wherein a second terminal of the photosensitive device is coupled to a first terminal of the power switch, wherein a second terminal of the power switch is coupled to a first terminal of the first resistor, wherein a second terminal of the first resistor is coupled to a first terminal of the power source, wherein a second terminal of the power source is coupled to the first terminal of the mode selection switch, wherein the third terminal of the mode selection switch is coupled to a first terminal of the variable resistor, wherein a second terminal of the variable resistor is coupled to the first terminal of the power switch, and wherein one of the first electrode and the second electrode is coupled to the first terminal of the power switch, and the other of the first electrode and the second electrode is coupled to the second terminal of the power source, or, 
(ii) the control device further comprises a variable resistor and a power source, wherein the mode selection switch comprises a first terminal, a second terminal, and a third terminal, wherein the first terminal of the mode selection switch is capable of being selectively coupled to one of the second terminal of the mode selection switch and the third terminal of the mode selection switch, wherein the second terminal of the mode selection switch is coupled to a first terminal of the photosensitive device, wherein a second terminal of the photosensitive device is coupled to a first terminal of the power source, wherein the third terminal of the mode selection switch is coupled to a first terminal of the variable resistor, wherein a second terminal of the variable resistor is coupled to the first terminal of the power source, wherein a second terminal of the power source is coupled to one of the first electrode and the second electrode, and the other of the first electrode and the second electrode is coupled to a first terminal of the power switch, and wherein a second terminal of the power switch is coupled to the first terminal of the mode selection switch.”
Claims 2-9 depend from claim 1 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872